Citation Nr: 0104028	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  95-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Timeliness of request for waiver of recovery of Chapter 34 
education benefits in the original amount of $1,704.40.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The appellant served on active duty from October 1964 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1994 
decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied waiver 
of recovery of a $1,704.40 overpayment of Chapter 34 
education benefits.  

In March 1997, the Board remanded the instant claim for 
additional development.  The Board's 1997 remand instructed 
the RO to adjudicate the propriety of creation of the 
overpayment at issue.  

However, the RO did not comply with the directives of the 
Board's 1997 remand.  A Board remand confers upon the 
appellant the right to compliance with the remand orders, and 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board remanded this case a second time in 
December 1999 to adjudicate the propriety of creation of the 
overpayment at issue.  


FINDINGS OF FACT

1.  The appellant was notified by letter dated June 9, 1975, 
of the overpayment of educational benefits in the amount of 
$207.90 and his right to request waiver of the overpayment 
within two years of the date of the notice.

2.  The appellant was notified by letter dated 
September 25, 1975, of the overpayment of educational 
benefits in the amount of $1080.50 and his right to request 
waiver of the overpayment within two years of the date of the 
notice.  

3.  The appellant was notified by letter dated 
April 28, 1976, of the overpayment of educational benefits in 
the amount of $416 and his right to request waiver of the 
overpayment within two years of the date of the notice.

4.  The appellant's request for waiver was not received until 
November 1994, more than two years after notification.


CONCLUSION OF LAW

A timely request for waiver of recovery of Chapter 34 
educational benefits was not filed by the appellant, and 
there is no legal entitlement to the benefit sought.  38 
U.S.C. § 3102(a) (1976); 38 C.F.R. §§ 1.963(b)(1), 3.1(q) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By official letter, dated June 9, 1975, the appellant was 
notified that the decrease in his training time resulted in 
an overpayment of $207.90.  He was informed that if he wished 
to have this debt considered for waiver, he should write the 
VA Center, St. Paul, Minnesota.  He was told that he had two 
years to request a waiver.  

In September 1975, the appellant was again notified by VA 
letter that an amendment in his educational allowance was 
made due to a decrease in his training time.  This change 
resulted in an overpayment of $1080.50.  He was informed if 
he wished to consider the debt for waiver, he needed to write 
the VA Center, St. Paul, Minnesota.  He was told he had two 
years from the date of the letter to request a waiver.  

In April 1976, the appellant was again notified by VA letter 
that an adjustment of his educational allowance was required 
because of training time change and his withdrawal.  The 
adjustment resulted in an overpayment of $416.  He was 
informed if he wished to consider the debt for waiver, he 
needed to write the VA Center, St. Paul, Minnesota.  He was 
told he had two years from the date of the letter to request 
a waiver.  

November 16, 1994, the appellant submitted a letter to VA, 
St. Paul, Minnesota, indicating that he was requesting a 
waiver of the overpayment of his debt because of his prior 
unemployment and because of hardship.  

A request for waiver of an indebtedness shall only be 
considered if it is made within 2 years following the date of 
a notice of indebtedness that is issued on or before 
March 31, 1983, by the Department of Veterans Affairs to the 
debtor.  38 U.S.C. § 3102(a) (1976); 38 C.F.R. § 1.963(b)(1) 
(2000).  Notice means written notice sent to a claimant or 
payee at his or her latest address of record.  38 C.F.R. § 
3.1(q).  In the absence of "clear evidence to the contrary," 
regularity of official acts, including the mailing of a 
letter by VA, is presumed.  Gold v. Brown, 7 Vet. App. 315, 
319 (1995), citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1996).

The appellant has indicated that the reason he did not 
request waiver within two years of the notification of the 
indebtedness was because he did not recall having been told 
that he could request a waiver.  He did not claim that he did 
not receive notice of the debt.  He said, at the time he owed 
it, he believed he could get a good job and pay it off rather 
than "hassle with the government."  

It is uncontroverted that the appellant was notified on three 
occasions that a decrease in his training time had resulted 
in an overpayment of his educational allowance.  On each 
occasion, he was informed in the notification letter that he 
had two years from the date of the letter to request a waiver 
of the overpayment if he so desired.  These notification 
letters were all sent to the same address, his address of 
record.  The appellant did not request a waiver of the 
overpayment of his educational allowance until November 1994, 
nearly 19 years after initial notification of overpayment of 
his educational benefits.  

Although the Board has taken into account the appellant's 
statement that he did not know that he had the right to 
request a waiver of overpayment of his debt, the evidence, 
including his statements, clearly establishes that he was 
notified of the indebtedness.  The notice letters clearly 
stated the time limit within which to request waiver.  
Whether he read the letters fully, or now remembers their 
contents, is of no significance.  There is no authority in 
the law which would permit VA to accept the appellant's 
untimely request for waiver.  In cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

As the veteran's request for waiver of recovery of 
overpayment of Chapter 34 education benefits was untimely, 
the claim is denied.  


REMAND

The appellant disputed the amount (propriety) of the debt in 
question.  He related in a March 1983 statement that he did 
not think the debt was "for the sum that the government is 
now requesting."  As a result of the Board's December 1999 
remand, in January 2001, the RO provided an accounting to the 
appellant, explaining the amount of the overpayment and how 
it was calculated.  That same month, a VA Form 646 from the 
appellant's representative indicates that the appellant 
should be provided his appellate rights concerning the 
propriety of the debt.

A notice of disagreement (NOD) shall be filed within one year 
from the date of mailing of notice of the result of initial 
review or determination.  Such notice, and appeals, must be 
in writing and be filed with the activity which entered the 
determination with which disagreement is expressed (hereafter 
referred to as the "agency of original jurisdiction").  
38 U.S.C.A. § 7105(b)(1) (2000).  The January 2001 VA Form 
646 is considered a NOD and the appellant must be provided a 
statement of the case as to the amount (propriety) of the 
debt. Unfortunately, a SOC with respect to that issue has yet 
to be issued.  Therefore, the Board is obligated to remand 
that issue in light of Manlincon v. West, 12 Vet. App. 238 
(1999).

Hence, this case is REMANDED to the RO for the following:

Issue a SOC on the issue of the amount 
(propriety) of creation of the 
overpayment of Chapter 34 education 
benefits.  Notify the claimant and his 
representative of the time limit within 
which a substantive appeal must be filed 
in order to be timely.  

Thereafter, the case is to be returned to the Board only if 
the veteran files a timely and adequate substantive appeal 
with the RO.  The sole purpose of this REMAND is to afford 
the veteran due process of law.  No action is required of the 
veteran until he receives further notice, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

 



